DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13, 18-19  is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Imai (US 2018/0003821).
Regarding Claim 1, Imai discloses a system [Fig 2C] comprising: a light source configured to emit light [#LD10 of Fig 2A]; an emitting lens positioned to obtain the emitted light and configured to produce a shaped beam [#22 of Fig 2A; 0048]; an optical element including a mirror having a rotational axis [#26 of Fig 2A], the optical element positioned to: obtain the shaped beam and redirect the shaped beam toward a near field object to produce scattered light from the near field object [Fig 2A; 0046-50], and obtain and redirect at least a portion of the scattered light [Fig 2B; 0050-52]; and a collection lens configured to focus the at least the portion of the scattered light on a light detector [Fig 2B; 0050-52], the collection lens including a tangential plane, wherein the emitting lens includes a tangential plane coincident with the rotational axis of the optical element and coincident with the tangential plane of the collecting lens [Fig 2C; 0130; 0139; 0161].
Regarding Claim 12, Imai discloses a method comprising: emitting light from a light source [#LD10 of Fig 2A]; producing a shaped beam by an emitting lens positioned to obtain the emitted light [#22 of Fig 2A; 0048]; obtaining the shaped beam by an optical element [Fig 2A; 0046-50] and redirecting the shaped beam [Fig 2A; 0046-50], by the optical element, toward a near field object to produce scattered light from the near field object [Fig 2B; 0050-52]; obtain and redirect, by the optical element, at least a portion of the scattered light; and focus, by a collection lens, the at least the portion of the scattered light on a light detector [Fig 2C; 0130; 0139; 0161].
Regarding Claim 2, Imai also discloses wherein the mirror includes at least one of a prism, a flat mirror, or a wedge mirror [Fig 2A, 2B; 0046-52].
Regarding Claim 3, Imai also discloses wherein the mirror includes at least one of a mirror with a separation or a collection of mirrors [0050-52].
Regarding Claim 4, Imai also discloses a processor; and a memory including instructions which, when executed by the processor, cause the system to detect an object based on the portion of the scattered light on the light detector [Fig 1; 0041-45].
Regarding Claim 5, Imai also discloses wherein the mirror includes a rotating speed, and wherein the instructions, when executed by the processor, further cause the system to: determine a rate of detection; and determine the rotating speed of the mirror based on at least one of the rate of detection or a field of view [0046-52].
Regarding Claims 6 and 18, Imai also discloses wherein the light source is a linear light source [Fig 4A].
Regarding Claims 7 and 19, Imai also discloses wherein the light source includes a laser diode array [Fig 4A].
Regarding Claim 8, Imai also discloses wherein the light source includes at least one of ultraviolet, visible, or near infrared light [0045; 0053-54].
Regarding Claim 9, Imai also discloses wherein the light detector includes at least one of a photodiode, a photomultiplier, or an avalanche photodiode array [Fig 4A; 0069].
Regarding Claim 10, Imai also discloses wherein the emitting lens includes at least one of a diffractive optical element or an array of lenses [0055-56; 0099-0102].
Regarding Claim 11, Imai also teaches a second light source configured to second emit light; a second emitting lens positioned to obtain the second emitted light [0046-52; 0062-66] and configured to produce a second shaped beam, wherein the optical element is positioned to obtain the second shaped beam and redirect the second shaped beam toward the near field object to produce second scattered light from the near field object [0046-52; 0062-66], and to obtain and redirect at least a portion of the second scattered light; and a second collection lens configured to focus the at least the portion of the second scattered light on a second light detector, the second collection lens including a tangential plane [0046-52; 0062-66], wherein the second emitting lens includes a tangential plane coincident with the rotational axis of the optical element and coincident with the tangential plane of the second collecting lens [0046-52; 0062-66] – as duplication of parts would be obvious to increase system reliability. 
Regarding Claim 13, Imai also discloses the optical element includes a mirror having a rotational axis; the collection lens includes a tangential plane; and the emitting lens includes a tangential plane coincident with the rotational axis of the optical element and coincident with the tangential plane of the collecting lens [Fig 2C; 0130; 0139; 0161].




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US 2018/0003821), as applied to claim 12 above, and further in view of Han (US 2018/0231640).
Regarding Claim 14, Imai broadly teaches wherein: the optical element includes a mirror having a rotational axis [0046-52; 0062-66]; the collection lens includes a sagittal plane that is at least one of coincident with or parallel to a sagittal plane of the emitting lens; the collection lens and the emitting lens are distributed on a left side and a right side, respectively, of the rotational axis of the mirror; and a tangential plane of the emitting lens and a tangential plane of the collection lens are parallel to the rotational axis [Fig 2C; 0046-52; 0062-66; 0130; 0139; 0161]. Han teaches the collection lens includes a sagittal plane that is at least one of coincident with or parallel to a sagittal plane of the emitting lens; the collection lens and the emitting lens are distributed on a left side and a right side, respectively, of the rotational axis of the mirror; and a tangential plane of the emitting lens and a tangential plane of the collection lens are parallel to the rotational axis [Fig 8]. It would have been obvious to modify the method of Imai to include a specific layout for the rotational axis and placement of the lenses based on cost, size of the housing and precision. 
Regarding Claim 15, Imai also teaches wherein the mirror includes at least one of a mirror with a separation or a collection of mirrors [0050-52].
Regarding Claim 16, Imai also teaches wherein the method further includes detecting an object based on the portion of the scattered light on the light detector [Fig 1; 0041-45].
Regarding Claim 17, Imai also teaches wherein the mirror includes a rotating speed, the method further comprising: determining a rate of detection; and determining the rotating speed of the mirror based on at least one of the rate of detection or a field of view [0046-52].

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US 2018/0003821) in view of Han (US 2018/0231640).
Regarding Claim 20, Imai teaches a system comprising: a light source configured to emit light [#LD10 of Fig 2A]; an emitting lens positioned to obtain the emitted light and configured to produce a shaped beam [#22, #26 of Fig 2A; 0046-50]; an optical element including a mirror having a rotational axis [#22, #26 of Fig 2A; 0046-50], the optical element positioned to: obtain the shaped beam and redirect the shaped beam toward a near field object to produce scattered light from the near field object [Fig 2A; 0046-50], and obtain and redirect at least a portion of the scattered light [Fig 2B; 0050-52; and a collection lens configured to focus the at least the portion of the scattered light on a light detector [Fig 2B; 0050-52]. Imai does not explicitly teach – but Han does teach wherein a sagittal plane of the collection lens and a sagittal plane of the emitting lens are coincident, and wherein the collection lens and the emitting lens are distributed on a left side and a right side, respectively, of the rotational axis of the mirror. [Fig 8]. It would have been obvious to modify the system of Imai to include a specific layout for the rotational axis and placement of the lenses based on cost, size of the housing and precision.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645